Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties hereto, subject to the approval of the Court, that at the time of exportation of the merchandise involved in the reappraisement numbers noted above, such or similar merchandise was freely offered for sale to all purchasers for home consumption in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade, plus, when not included in such price, the cost of containers and coverings of whatsoever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States at the per se values found by the Appraiser plus 30 per cent, less 30 per cent discount, plus 9 per cent tax, plus 1.01 per cent tax, plus packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that these cases may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the per se values found by the appraiser *350plus 30 per centum, less 30 per centum discount, plus 9 per centum tax, plus 1.01 per centum tax, plus packing as invoiced.
Judgment will be rendered accordingly.